Citation Nr: 0843697	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  08-18 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder for accrued benefits purposes. 

2.  Entitlement to service connection for impotence including 
as secondary to diabetes mellitus for accrued benefits 
purposes. 

3.  Entitlement to service connection for a kidney disorder 
including as secondary to diabetes mellitus for accrued 
benefits purposes. 

4.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
glaucoma including as secondary to diabetes mellitus for 
accrued benefits purposes.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Veteran's Physician, Appellant's Two Daughters


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to December 
1960 and from July 1965 to June 1967. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for accrued benefits purposes for post-
traumatic stress disorder, impotence, a kidney disorder; and 
that denied a petition to reopen a final disallowed claim for 
service connection for glaucoma.

The appellant testified before the Board by videoconference 
from the RO in August 2008.  A transcript of the hearing is 
associated with the claims file. 

The appellant seeks accrued benefits as the veteran's 
surviving spouse.  
In August 2005, the veteran submitted a claim for service 
connection for an eye disorder.  The RO acknowledged the 
claim and provided notice of the requirements to substantiate 
the claim in September 2005.  In February 2006, the RO 
adjudicated the claim as a petition to reopen a previously 
denied claim for service connection for glaucoma, finding 
that no new and material evidence had been received.  In 
January 2007, the RO denied the appellant's claim for accrued 
benefits related to an eye disorder on the same basis.  
However, VA and private medical records in the file between 
August 2005 and the veteran's death showed that he had been 
diagnosed with several eye disorders other than glaucoma 
including cataracts, hypertensive retinopathy, and deficits 
in field of vision.  The issue of service connection for 
accrued benefits purposes for these remaining eye disorders, 
including as secondary to diabetes mellitus or hypertension, 
are referred to the RO for development and adjudication as 
appropriate.    


FINDINGS OF FACT

1.  The veteran died on June [redacted], 2006.  The cause of death 
was service-connected arteriosclerotic cardiovascular 
disease. 

2.  The veteran did not have a diagnosis of post-traumatic 
stress disorder based on a verified in-service stressor at 
the time of his death.  

3.  There was no medical evidence of a diagnosis of impotence 
or loss of use of a creative organ due to diabetes at the 
time of the veteran's death. 

4.  There was no medical evidence of a diagnosed kidney 
disorder of record at the time of the veteran's death. 

5.  In February 2003, the RO denied service connection for 
glaucoma. The veteran did not express timely disagreement, 
and the decision became final. 

6.  Since February 2003, the RO received evidence that, 
although new, was not material to the reason for the previous 
denial and did not raise a reasonable possibility of 
substantiating the claim. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for post-traumatic 
stress disorder for accrued benefits purposes have not been 
met.  38 U.S.C.A. §§ 1110, 1112, 5101, 5121 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.1000, 4.125 
(2008).  

2.  The criteria for service connection for impotence for 
accrued benefits purposes have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 5101, 5121; 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310, 3.1000.  

3.  The criteria for service connection for a kidney disorder 
for accrued benefits purposes have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 5101, 5121; 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310, 3.1000.  

4.  No new and material evidence has been received to reopen 
a final disallowed claim for service connection for glaucoma 
for accrued benefits purposes.  38 U.S.C.A. §§ 1110, 1112, 
1116, 5101, 5108, 5121 (West 2002); 38 C.F.R. §§ 3.156, 
3.303, 3.304, 3.307, 3.309, 3.310, 3.1000 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006) 

In the context of a petition to reopen a final disallowed 
claim, VA must notify a claimant of the evidence and 
information that is necessary to reopen a previously denied 
claim, and must notify the claimant of the evidence and 
information that is necessary to establish entitlement to 
service connection.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

Here, the RO provided a notice in July 2006.  The letter 
informed the appellant of what evidence was required to 
substantiate the claims for accrued benefits and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The notice explained that the benefits would be 
based only on existing ratings, decisions, or evidence in the 
file at the time of death.  However, the notice did not 
provide the criteria for establishing service connection or 
the reasons for the previous denial of service connection for 
glaucoma.   Although the appellant would not be able to 
submit new evidence, the appellant may have been able to 
identify evidence that was not in the file but should have 
been of record such as VA electronic treatment records and 
date-stamped copies of evidence received by the RO.  
Therefore, the Board concludes that the RO correspondence in 
July 2006 notice did not satisfy all notice requirements. 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  The 
criteria for service connection were provided to the 
appellant in a May 2008 statement of the case.  Furthermore, 
in an August 2008 Board hearing, the appellant discussed the 
diagnosis and treatment received by her husband regarding the 
disabilities on appeal and offered testimony on how they were 
related to service or to other service-connected disabilities 
including the previously denied claim for glaucoma.  The 
appellant also discussed stressful events related to the 
veteran's psychiatric symptoms. Therefore, the Board 
concludes that the appellant had actual knowledge of the 
requirements for service connection and could reasonably 
understand based on the various notices provided by VA what 
was required to substantiate the claims.    

VA did obtain copies of electronic VA treatment records 
created prior to the veteran's death and associated those 
records with the claims file.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

The veteran served in the U.S. Army and Army National Guard 
including service in the Republic of Vietnam from September 
1965 to January 1966 and from January 1967 to May 1967.  The 
veteran's claim for service connection for PTSD was received 
in June 2005.  The veteran's claims for service connection 
for impotence and a kidney disorder, and an eye disorder were 
received in August 2005.  The RO denied the claims for PTSD, 
impotence, and a kidney disorder in February 2006.  In the 
same decision, the RO adjudicated the claim for an eye 
disorder as a petition to reopen a final disallowed claim for 
service connection for glaucoma and denied the petition 
because no new and material evidence had been received since 
the previous denial.  The veteran expressed timely 
disagreement in March 2006.  A statement of the case had not 
been issued when the veteran died on June [redacted], 2006.  The 
cause of death listed on the death certificate was 
arteriosclerotic cardiovascular disease.  The cause of death 
was service-connected, and the appellant has been granted 
Dependency and Indemnity Compensation.  

The appellant seeks accrued benefits for claims for service 
connection for PTSD, impotence, a kidney disorder, and 
glaucoma that were pending at the time of the veteran's 
death.  Although a veteran's claim terminates with that 
veteran's death, a qualified survivor may carry on, to a 
limited extent, the deceased veteran's claim by submitting a 
timely claim for accrued benefits.  38 U.S.C.A. § 5121; 
Landicho v. Brown, 7 Vet. App. 42 (1994).  

While an accrued benefits claim is separate from the 
veteran's service connection claim filed prior to death, the 
accrued benefits claim is derivative of the veteran's claim.  
Thus, an appellant takes the veteran's claim as it stood on 
the date of death, but within the limits established by law.  
Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  In order 
for a claimant to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  38 U.S.C.A. §§ 5101(a), 
5121(a); Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  
Periodic monetary benefits authorized under laws administered 
by the VA to which a veteran was entitled at the time of the 
veteran's death under existing ratings or decisions, or those 
based on evidence in the file at the date of death, and due 
to the veteran but unpaid will, upon the death of the 
veteran, be paid to the veteran's spouse, children, or 
dependent parent.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.   
An application for accrued benefits must be filed within one 
year after the date of death.  38 C.F.R. 
§ 3.1000(c), 3.152(b). 

The appellant's claim for accrued benefits was received by 
the RO in July 2006. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).
 
The veteran contended, in part, that impotence, a kidney 
disorder, and an eye disorder were secondary to service-
connected diabetes mellitus.  Disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310.  Secondary 
service connection is permitted based on aggravation; 
compensation is payable for the degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  Establishing service connection on a secondary basis 
requires essentially evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  See 38 C.F.R. § 3.310. 
 
Post-traumatic Stress Disorder

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).  

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).  

The veteran does not contend nor do the service records show 
that the veteran was in combat.  In a December 2005 VA 
examination, a VA staff psychiatrist noted the veteran's 
reports of working in the field in Vietnam with the Central 
Intelligence Agency and as an aide to the Deputy Commander, 
Military Assistance Command, Vietnam.   Service personnel 
records showed that the veteran was trained as an 
administrative officer.  During service in Vietnam, he was 
assigned as the Officer in Charge of a Message Operations 
Unit and as Commanding Officer of a replacement company at 
the ranks of First Lieutenant and Captain respectively.  
There were no notations of any higher "field rank."  The 
veteran did not receive personal combat awards or badges, and 
there is no indication of special assignments or 
unconventional warfare training. 

Service medical records are silent for any symptoms, 
diagnoses, or treatment for any psychiatric disorder in 
service.  

In January 2005, a VA examiner noted the veteran's reports of 
symptoms of anxiety concerning his health following coronary 
bypass surgery.  The examiner noted no history of previous 
psychiatric care.  The veteran worked full time as a 
pharmacist.  The examiner also noted the veteran's reports of 
combat duty in Vietnam at the field rank of Lieutenant 
Colonel.   The examiner noted an euthymic mood with no 
cognitive function, judgment, or insight deficits, and no 
indications of psychosis.  He diagnosed anxiety related to 
coronary artery disease.  

In March 2005, a VA psychiatric examiner noted the veteran's 
reports of experiencing flashbacks for a few years after 
returning from Vietnam where he was responsible for taking 
new officers into the field, staying several hours, and 
escorting the bodies of deceased soldiers back to base.  The 
examiner also noted the veteran's reports of depression 
associated with his anticipated retirement from his 
profession.  The examiner diagnosed a single episode of major 
depressive disorder and anxiety disorder due to coronary 
artery disease and prescribed medication.  The examiner did 
not relate any symptoms to military service. 

In April, May, June, and October 2005, VA examiners continued 
to note the veteran's reports of nightmares and insomnia, in 
part related to experiences in Vietnam.  The veteran was 
unable to recall specific dates, places, or people involved 
and also stated that some of his activities were classified.  
The examiners continued to diagnose depression and anxiety 
but declined to diagnose PTSD without additional specificity 
and verification of the alleged stressors. 

In July 2005, the RO provided the veteran with notice of the 
requirements to substantiate a claim for PTSD and a 
questionnaire to provide the information necessary to 
identify and verify the occurrence of traumatic events in 
service.  No response was received. 

In December 2005, a VA psychiatric examiner noted the 
veteran's reports of anxiety regarding the status of his 
coronary artery disease and additional disabilities 
associated with imbalance from peripheral neuropathy and loss 
of vision after glaucoma surgery.  The examiner noted the 
veteran's reports of depression, regret, and guilt over his 
activities in Vietnam with the CIA and recovery of bodies.  
The examiner found no indicators of psychoses or deficits in 
cognition, communication, insight, or judgment.  However, the 
examiner diagnosed anxiety disorder related to coronary 
artery bypass surgery, hypertension, cervical surgery, 
diabetes, neuropathy, and glaucoma.  In January 2007, the RO 
granted service connection for an anxiety/mood disorder but 
denied service connection for PTSD because the veteran had 
not been diagnosed with that disorder.  

In August 2008, after the veteran's death, the appellant 
provided testimony at a Board hearing and submitted unsigned 
written statements obtained from the veteran's personal 
papers.  Regrettably, as this evidence was not in the file at 
the time of death, the evidence cannot be considered in the 
adjudication of this claim.  

The Board concludes that service connection for PTSD is not 
warranted.  The record showed that the veteran was examined 
on many occasions in which his symptoms related to activities 
in Vietnam were noted and evaluated.  However, no examiner 
diagnosed PTSD.  The Board need not address whether the 
contended stressors actually occurred or whether they are 
related to the veteran's symptomatology prior to his death.  
The examiners did diagnose anxiety and depression and 
attributed the psychiatric symptoms to several diseases and 
physical disabilities.  The veteran was granted service 
connection for an anxiety/mood disorder.  As the 
preponderance of the evidence is against this claim for 
service connection for PTSD, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Impotence 

The appellant contends that the veteran had erectile 
dysfunction at the time of death that was secondary to 
service-connected diabetes mellitus or, alternatively, was 
the result of exposure to herbicide in service. 

A veteran who served in the Republic of Vietnam between 
January 9, 1962, and May 7, 1975, is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service, absent affirmative evidence to the 
contrary.  
Service in the Republic of Vietnam includes service in other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  

Service connection based on herbicide exposure will be 
presumed for certain specified diseases that become manifest 
to a compensable degree within a specified period of time in 
the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  The following diseases are 
associated with herbicide exposure for purposes of the 
presumption: chloracne or other acneform disease consistent 
with chloracne, Type II diabetes, Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and certain soft-
tissue sarcomas. However, impotence is not among those for 
which the presumption is available.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).   

Even if a veteran is not entitled to presumptive service 
connection for a disease claimed as secondary to herbicide 
exposure, VA must also consider the claim on a direct 
service-connection basis.  When a disease is first diagnosed 
after service but not within the applicable presumptive 
period, service connection may nonetheless be established by 
evidence demonstrating that the disease was in fact incurred 
in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Service medical records are silent for any symptoms, 
diagnoses, or treatment for impotence.  Service personnel 
records showed that the veteran served in the Republic of 
Vietnam in 1965-66 and in 1967.    

Although all post-service VA and private medical records are 
also silent for any diagnosis of impotence, VA primary care 
physician's assistant (PA) noted in May 2006 that the veteran 
had requested medication for the treatment of erectile 
dysfunction.  The PA noted the veteran's reports that a 
certain medication for erectile dysfunction was not 
effective, but that two other medications worked "best" or 
"worked well."  The PA prescribed one of these medications.  
The Board notes that these records were not printed or 
inserted into the claims file until after the veteran's 
death.  However, in Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court of Appeals for Veterans Claims held that VA 
has constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Therefore, the Board 
will consider the records as evidence that the veteran was 
prescribed mediation for erectile dysfunction prior to the 
time of death.  

At the hearing, the appellant and the veteran's physician 
provided testimony and written statements relevant to the 
veteran's medical status prior to his death.  Regrettably, as 
this evidence was not in the file at the time of death, the 
evidence cannot be considered in the adjudication of this 
claim.  

The Board concludes that service connection for impotence is 
not warranted.  There is no competent medical evidence that 
impotence was related to diabetes, another service-connected 
disability, any associated medications, or any genital 
deformity that precluded sexual contact or reproduction.  
There is no evidence of the loss of use of a creative organ.  
There is also no competent medical evidence in the claims 
file at the time of death to show that the veteran had 
erectile dysfunction related to diabetes mellitus, another 
service-connected disorder or associated medication.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Kidney Disorder

Service medical records are silent for any symptoms, 
diagnoses, or treatment for a kidney disorder in service.  
All post-service VA and private medical records are also 
silent for any diagnosis or treatment of a kidney disorder.  
In July 2005, VA laboratory testing showed some higher than 
normal results for which repeat testing and a renal 
ultrasound were ordered by the attending physician.  However, 
follow-up laboratory tests in October 2005 showed no high 
levels.  There are no clinical records of a renal ultrasound 
test or any subsequent diagnosis of a kidney disorder in the 
file.  

At an August 2008 Board hearing, the appellant contended that 
her husband used many prescription medications for a variety 
of diseases over a long period of time.  The appellant 
contended that when her husband filed a claim for a kidney 
disorder, he must have used his knowledge as a trained 
pharmacist to conclude that he had some form of kidney 
dysfunction as a result of the large number and period of 
time that he used prescription medications.  

The Board concludes that service connection for a kidney 
disorder is not warranted because there was no competent 
medical evidence of a diagnosed kidney disorder in the claims 
file at the time of death.  The Board acknowledges that the 
veteran had medical expertise in the field of pharmacology 
and that the appellant sincerely believes that her husband 
would not have filed a claim for service connection for a 
kidney disorder without some basis for the claim.   However, 
the veteran did not state what the diagnosis was or provide 
any rationale explaining why his claimed kidney disorder was 
related diabetes.  There is no indication in the record that 
the veteran, knowledgeable of the potential effects and 
conflicts of his prescribed medication, raised his concern 
with any medical provider, or that any provider diagnosed a 
kidney disorder or took action to revise the prescribed 
medications as a precaution to avoid a kidney disorder.  As 
the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Glaucoma

In February 2003, the RO denied service connection for 
glaucoma because the disease first manifested many years 
after service and was not shown to be related to service or 
to other service-connected disabilities.  The veteran did not 
express timely disagreement, and the decision became final.  
In September 2003, the RO denied service connection for 
bilateral macular degeneration because the disease first 
manifested many years after service and was not shown to be 
related to service or to other service-connected 
disabilities.  The veteran did not express timely 
disagreement, and the decision became final. 38 U.S.C.A. 
§ 7104 (West 2002). 

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Service medical records are silent for any symptoms, 
diagnoses, or treatment for glaucoma or any eye disease in 
service.  Glaucoma or other eye diseases are not among those 
diseases for which a presumption of service connection based 
on exposure to herbicide is available.  However, the Board 
notes that the veteran was service connected for diabetes 
mellitus and hypertension at the time of death.  

In a March 2000 letter, a private opthalmologist noted that 
he had examined the veteran and made findings of several 
deficits suggestive of open angle glaucoma.  In a July 2002 
statement, the ophthalmologist certified that the veteran had 
primary open angle glaucoma, glaucomatous optic atrophy, and 
visual field loss.  He noted that medical treatment resulted 
in some reduction of ocular pressure but that lifetime 
treatment was expected.  The ophthalmologist did not discuss 
the etiology of the disease.  

In September 2002, a VA cardiologist noted a review of the 
claims file and that the veteran had been diagnosed with 
diabetes mellitus four years earlier and also diagnosed with 
glaucoma, hypertension, and coronary artery disease.  The 
examiner concluded that the hypertension and cardiovascular 
disease were related to diabetes but did not make a similar 
comment regarding glaucoma.  In November 2002, a VA 
ophthalmologist noted a review of the claims file including 
the veteran's medical history of diabetes, previous 
refractive eye surgery, and family history of glaucoma.  On 
examination, the veteran's ocular pressures were elevated 
with nuclear sclerotic changes bilaterally, but there was no 
indication of diabetic retinopathy in either eye.  The 
examiner diagnosed open angle glaucoma, early age-related 
macular degeneration, and no evidence of diabetic 
retinopathy.  

The RO denied claims for service connection for glaucoma in 
February 2003 and for macular degeneration in September 2003.  
The RO received the veteran's claim for service connection 
for an eye disorder in August 2005.  In February 2006, the RO 
considered the claim as a petition to reopen a final 
disallowed claim for service connection for glaucoma.  The RO 
denied the petition because no new and material evidence had 
been received related to the reason for the previous denial 
in February 2003.  However, the Board reviewed the entire 
medical record for all diagnosed diseases of the eye and 
concludes that the claim received in August 2005 was 
sufficiently broad to include glaucoma and other eye 
diseases.   The Board will therefore adjudicate the petition 
to reopen the claim for service connection for glaucoma and 
refer the issue of service connection for other eye diseases 
to the RO for further development.  

Since February 2003, additional private and VA medical record 
were received related to treatment for glaucoma.  

In October 2005, the veteran's private ophthalmologist noted 
that the veteran's optic atrophy and visual field loss had 
progressed since his first examination in February 2000.  He 
stated that the veteran underwent trabeculectomies in August 
and September 2005.  The recovery was uncomplicated with 
reduced ocular pressure without medication.  Visual acuity 
was 20/25 in the right eye and 20/30 in the left eye.  
However, there was 90 percent optic nerve cupping and dense 
visual field deficits.  He noted that although the eye 
disease was greatly improved, the prognosis remained poor 
because of the severity of optic atrophy.  The 
ophthalmologist did not comment on the etiology of the 
disease.  
   
In December 2005, the VA ophthalmologist who examined the 
veteran in November 2002 noted that the veteran was 
transferring his eye care to his VA clinic.  The examiner 
noted the veteran's medical history including treatment for 
diabetes with polyneuropathy and recent glaucoma surgery.  
Post-surgical ocular pressures were good bilaterally.  The 
ophthalmologist diagnosed bilateral refractive error, end 
stage glaucoma, neucleosclerotic cataracts, and mild 
hypertensive retinopathy, but no diabetic retinopathy.  

In August 2008, after the veteran's death, the appellant 
provided testimony at a Board hearing and submitted unsigned 
written statements obtained from the veteran's personal 
papers.  Regrettably, as this evidence was not in the file at 
the time of death, the evidence cannot be considered in the 
adjudication of this claim.  
The Board concludes that evidence received since February 
2003, although new, is not material to the reason for the 
previous denial and does not raise a reasonable possibility 
of substantiating the claim for service connection for 
bilateral glaucoma.  There is no competent medical evidence 
in the claims file at the time of the veteran's death to show 
that a relationship existed between glaucoma and any aspect 
of service or to service-connected diabetes mellitus.  The 
veteran's eye disorders were examined on many occasions by VA 
and private ophthalmologists who noted awareness of the 
veteran's history of diabetes.  These examiners had the 
opportunity to comment whether the veteran's glaucoma was 
related to diabetes but did not do so.  As the preponderance 
of the evidence is against this claim, the "benefit of the 
doubt" rule is not for application, and the Board must deny 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for post-traumatic stress disorder for 
accrued benefits purposes is denied. 

Service connection for impotence for accrued benefits 
purposes is denied. 
							
Service connection for a kidney disorder for accrued benefits 
purposes is denied.

No new and material evidence has been received to reopen a 
final disallowed claim for service connection for glaucoma 
for accrued benefits purposes.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


